DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse in the reply filed on 12/14/2021 is acknowledged.
Claims 9 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Claim Objections
Claim 18 is objected to because of the following informalities:  there is an odd phrasing in lines 5-7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Specifically, it is unclear exactly what “wherein the electrostatic plate comprises a heat blocking wall configured to locally-21 -Attorney Docket No. SAM-57260T distribute on the electrostatic plate, the heat transferred from the plurality of separated heating elements.” It appears that there should be some phrasing or limitation that should be where the comma is, but it is unclear what it should be. For the purposes of examining based on the merits, the claims will be interpreted as “wherein the electrostatic plate comprises a heat blocking wall configured to locally -21 -Attorney Docket No. SAM-57260T distribute on the electrostatic plate, and the heat is transferred from the plurality of separated heating elements.”	Claims 19-20 are rejected in part due to their dependency on Claim 18.

Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heating elements of Claims 1, 13, and 18, interpreted as 13, which is a thermoelectric element, a resistance heater, and an inductance heater [0031].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation – Not Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or generic terminology but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
A gas supply device in claim 13, interpreted as a gas supply, and not a gas supplying device, such that the claim interpretation cannot be made under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a1/a2) as being anticipated by WIPO 2016/080501 to Kosakai et al (published 05/26/2016).  United States Patent Application No. 2019/0088517 to Kosakai et al is relied upon as the English language equivalent.
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-6, 8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO 2016/080501 to Kosakai et al (published 05/26/2016) in view of United States Patent Application No. 2014/0177123 to Thach.  United States Patent Application No. 2019/0088517 to Kosakai et al is relied upon as the English language equivalent.
The teachings of Kosakai are relied upon as set forth in the above 102 rejection.
In regards to Claim 2, Kosakai teaches that the heater elements 5A, 5B, 5C are divided thus making thermal zones implicitly [0153- 0158] but does not expressly teach the electrostatic plate comprises a heat blocking wall configured to locally distribute, on the electrostatic plate, the heat transferred from the plurality of separated heating elements.  
Thach teaches an electrostatic chuck 150 Fig. 1-3 with heating elements 176 and a heat blocking wall 12a, the electrostatic chuck being formed of an electrostatic plate formed as an integral plate of 164 (as shown in Fig. 3), the heat blocking walls of 174 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai by adding the heat blocking walls of Thach into the electrostatic chuck and the electrostatic plate of Kosakai to divide the already existing thermal zones of Kosakai in order to divide the plate into thermally isolated zones to control a lateral temperature profile. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claims 3 and 4, Kosakai in view of Thach do not expressly teach an upper surface of at least one of the plurality of separated heating elements has an area corresponding to an area of an individual semiconductor chip on the wafer or an upper surface of at least one of the plurality of separated heating elements has an area corresponding to an area of about 2 to about 10 individual semiconductor chips on the wafer.  
However, this limitation is based on the type of substrate, shape and arrangement of the chips on the substrate/wafer, and is thus considered a functional limitation.
It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of substrate would be capable of processing individual semiconductor chips with individual heaters/zones, based on user selection of the type of substrates, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 5, Kosakai teaches the plurality of separated heating elements are individually controlled [0158, 0187].
In regards to Claim 6, Kosakai teaches the plurality of separated heating elements comprise a resistor/resistance heater (5A, 5B, 5C, made out of a non-magnetic metal thin plate that is in an annular shape with a strip shaped heater, i.e., a thermoelectric element/resistance heater).  
In regards to Claim 9, Kosakai in view of Thach teaches the heat blocking wall of the electrostatic plate is formed as a cavity inside the electrostatic plate, as Thach teaches the heat blocking wall is an air gap [0027].
In regards to Claim 10, Kosakai teaches the zones are circular/radial in shape and thus in view of Thach, would result in the heat blocking wall being formed in a radial shape in order to keep the zones of Kosakai separated.
In regards to Claim 11, Kosakai teaches an upper interfacial material layer 4, 70 Fig. 1 between the electrostatic plate and the plurality of separated heating elements; and a lower interfacial material layer 10, 10A between the cooling plate and the plurality of separated heating elements.

In regards to Claim 13, Kosakai teaches an electrostatic chuck 1 Fig. 1 comprising: a fixing plate (mounting plate 21) on which a wafer W is fixed; an electrostatic plate 22, 23, 24 located under the fixing plate and configured to generate an electrostatic force to fix the wafer on the fixing plate [0126]; a plurality of heating elements (5A, 5B, 5C, made out of a non-magnetic metal thin plate that is in an annular shape with a strip shaped heater, i.e., a thermoelectric element/resistance heater) located under the electrostatic plate, wherein the plurality of heating elements are separated (through the adhesion layer 11 which surrounds the heater elements of 5A, 5B, 5C, 5D) to locally control a temperature of the electrostatic plate (as it also heats the substrate); and a cooling plate (temperature controlling base part that is configured to cool the electrostatic chuck [0087] located under the plurality of separated heating elements and configured to emit heat transferred by the plurality of separated heating elements (as it is cooling the electrostatic chuck through the heaters, [0016-0121, 0124-0188].  
Kosakai teaches that the heater elements 5A, 5B, 5C are divided thus making thermal zones implicitly [0153- 0158] but does not expressly teach the electrostatic plate comprises a heat blocking wall configured to locally distribute, on the electrostatic plate, the heat transferred from the plurality of separated heating elements and does not 
Thach teaches a wafer etching device comprising 100 Fig. 1: a process chamber 102 comprising an interior space 106 to etch a wafer; a gas supply device (gas panel and supply 158) connected to the process chamber and configured to supply a process gas to etch the wafer [0015], to the interior space of the process chamber; and an electrostatic chuck 150 located inside the process chamber and configured to fix the wafer to be etched by the process gas [0015] [0011-0046].
Thach teaches an electrostatic chuck 150 Fig. 1-3 with heating elements 176 and a heat blocking wall 12a, the electrostatic chuck being formed of an electrostatic plate formed as an integral plate of 164 (as shown in Fig. 3), the heat blocking walls of 174 are embedded in the electrostatic plate in order to divide the plate into thermally isolated zones [0027] and are used to control a lateral temperature profile [0017, 0011-0035].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai by adding the heat blocking walls of Thach into the electrostatic chuck and the electrostatic plate of Kosakai to divide the already existing thermal zones of Kosakai in order to divide the plate into thermally isolated zones to control a lateral temperature profile. See MPEP 2143, Motivations A-E. 
Furthermore, as Kosakai teaches the apparatus of the electrostatic chuck device is for a plasma etching apparatus with a chamber [0004] in a generic manner, and because Thach teaches a wafer etching device with the claim chamber and structures In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 14, Kosakai in view of Thach do not expressly teach an upper surface of at least one of the plurality of separated heating elements has an area corresponding to an area of an individual semiconductor chip on the wafer or has an area corresponding to an area of 2 to 10 individual semiconductor chips on the wafer.  
However, this limitation is based on the type of substrate, shape and arrangement of the chips on the substrate/wafer, and is thus considered a functional limitation.
It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of substrate would be capable of 
In regards to Claim 15, Kosakai teaches the plurality of separated heating elements are individually controlled [0158, 0187].
 In regards to Claim 16, Kosakai in view of Thach teaches the heat blocking wall of the electrostatic plate is formed as a cavity inside the electrostatic plate, as Thach teaches the heat blocking wall is an air gap [0027].
In regards to Claim 18, Kosakai teaches wafer temperature control device 1 Fig. 1 comprising: an electrostatic plate 22, 23, 24 configured to generate an electrostatic force to fix a wafer [0126];  and a plurality of heating elements (5A, 5B, 5C) located under the electrostatic plate and separated (as they are zones and through the adhesion layer 11) to locally control a temperature of the electrostatic plate (as it also heats the substrate); the heat is transferred from the plurality of separated heating elements, and the plurality of separated heating elements are individually controlled [0158, 0187, 0016-0121, 0124-0188].  
Kosakai teaches that the heater elements 5A, 5B, 5C are divided thus making thermal zones implicitly [0153- 0158] but does not expressly teach wherein the electrostatic plate comprises a heat blocking wall configured to locally -21 -Attorney Docket No. SAM-57260T distribute on the electrostatic plate.
Thach teaches a wafer etching device comprising 100 Fig. 1: a process chamber 102 comprising an interior space 106 to etch a wafer; a gas supply device (gas panel and supply 158) connected to the process chamber and configured to supply a process 
Thach teaches an electrostatic chuck 150 Fig. 1-3 with heating elements 176 and a heat blocking wall 12a, the electrostatic chuck being formed of an electrostatic plate formed as an integral plate of 164 (as shown in Fig. 3), the heat blocking walls of 174 are embedded in the electrostatic plate in order to divide the plate into thermally isolated zones [0027] and are used to control a lateral temperature profile [0017, 0011-0035].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai by adding the heat blocking walls of Thach into the electrostatic chuck and the electrostatic plate of Kosakai to divide the already existing thermal zones of Kosakai in order to divide the plate into thermally isolated zones to control a lateral temperature profile. See MPEP 2143, Motivations A-E. 
In regards to Claim 19, Kosakai in view of Thach teaches the heat blocking wall of the electrostatic plate is formed as a cavity inside the electrostatic plate, as Thach teaches the heat blocking wall is an air gap [0027].
 Kosakai teaches the zones are circular/radial in shape and thus in view of Thach, would result in the heat blocking wall being formed in a radial shape in order to keep the zones of Kosakai separated.
In regards to Claim 20, Kosakai in view of Thach do not expressly teach an upper surface of at least one of the plurality of separated heating elements has an area corresponding to an area of an individual semiconductor chip on the wafer or an upper 
However, this limitation is based on the type of substrate, shape and arrangement of the chips on the substrate/wafer, and is thus considered a functional limitation.
It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of substrate would be capable of processing individual semiconductor chips with individual heaters/zones, based on user selection of the type of substrates, there being no structural limitations in the claims to prevent this otherwise.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO 2016/080501 to Kosakai et al (published 05/26/2016) in view of United States Patent Application No. 2014/0177123 to Thach and in further view of United States Patent Application No. 2010/0039747 to Sansoni et al.  United States Patent Application No. 2019/0088517 to Kosakai et al is relied upon as the English language equivalent.
The teachings of Kosakai in view of Thach are relied upon as set forth in the above 103 rejection of Claim 2.
In regards to Claim 7, Kosakai in view of Thach does not expressly teach a material of the electrostatic plate - 19 -Attorney Docket No. SAM-57260T comprises a metal matrix composite (MMC).  
Sansoni teaches an electrostatic chuck where the chucking electrodes, i.e., a material of the electrostatic plate comprises a metal matric composite (MMC) [0015], Claim 1.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai in view of Thach by making the chucking electrode out of MMC. It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a electrostatic plate  analogous to that of Kosakai in view of Thach out of MMC, as taught by Sansoni, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2005/0098120 to Maki which teaches a fixing plate 22.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716